957 So. 2d 722 (2007)
Emma Lou Welch WHITE, Allison Welch, Florine Welch, a/k/a Florine Welch Johnson, and Roberta Welch McCray, Appellants,
v.
Phillip L. HAWLEY, Tomphil Properties, Inc., Retha Welch, Lillie Bell Williams, Christine Welch Williams, Lucy Welch Green, Ola Mae Welch Riley, Rosa Mae Welch Riley, Angela Welch, Virginie Welch Porter, Louise Welch King, Hayclue Welch, Thaddis Welch, Thomas J. Welch, Marion Welch, Willie M. Evans, Lois Welch, Katie Mae Welch, Peter Welch, Jr., Walter Welch, Josephine Welch, Elsie Welch, John Welch, Leroy Welch Ingram, Emma Davis, Violet McHenry, Docia Welch and Everline Welch, a/k/a Evaline Welch, the Heirs of Morris Pinkney, and all Unknown Heirs, Appellees.
No. 1D07-0452.
District Court of Appeal of Florida, First District.
June 13, 2007.
Emma Lou Welch White, Allison Welch, Florine Welch, a/k/a Florine Welch Johnson, and Roberta Welch McCray, pro se, Appellants.
Frank P. Saier, Gainesville, for Appellees.
PER CURIAM.
Upon consideration of the appellants' response to the Court's order of February 1, 2007, the Court has determined that the notice of appeal was untimely. Fla. R.App. P. 9.110(b). Accordingly, the appeal is hereby dismissed as untimely. The appellees' Motion to Dismiss, filed on February 2, 2007, is denied as moot.
LEWIS, POLSTON, and ROBERTS, JJ., concur.